Title: Cash Accounts, December 1759
From: Washington, George
To: 

 

[December 1759]



Cash


Decr 2—
To Cash of the Estate recd of Mr Holt for Damagd Linnen in Captn Hooper
£15.11.7 1/2


31—
To Cash of Mr Bryan Fairfax
21. 0.0


Contra


Dec. 2—
By Exps. at Newcastle 18/9—Colo. Baylors 3/3
1. 2.0



By James Allan for Mahagony Stands
3.10.0



By Peter Greenlaw £1.10—Cards £2.6
3.16.0



By Jno. Ballendine Iron—41½Pistoles
44.12.3



By Jno. Foster’s Wages &ca £13—Jno. Askew £7
20. 0.0



By Potatoes & Oysters 11/3
0.11.3


27—
By Cash paid William Poole
7. 5.0


28—
By Ditto paid Joseph Javens for 6 head of Cattle
7. 0.0



By Mr Thornton’s Skipper
0. 2.6


6—
By Cash pd Mr James Hunter on acct of Colo. Custis Estate
7.10.3



By a piece of Hummums
4.13.0


